IN THE SUPREME COURT OF MISSISSIPPI

                                      NO. 2005-IA-01406-SCT

ILLINOIS CENTRAL RAILROAD COMPANY

v.

LONNIE ADAMS, JR., ET AL.


ATTORNEYS FOR APPELLANT:                        GLENN F. BECKHAM
                                                LONNIE D. BAILEY
                                                EDWARD BLACKMON, JR.
                                                FRANK JONES
ATTORNEYS FOR APPELLEE:                         WILLIAM R. GUY
                                                THOMAS W. BROCK
DISPOSITION:                                    PETITION GRANTED; REVERSED AND
                                                REMANDED WITH INSTRUCTIONS -
                                                03/02/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


        EN BANC

        DICKINSON, JUSTICE, FOR THE COURT:

¶1.     The plaintiffs in this mass tort case allege Illinois Central Railroad (the “Railroad”) is

liable pursuant to the Federal Employers Liability Act, 45 U.S.C. §§ 51 et seq., for negligently

exposing them to various toxic substances.       The Railroad claims the plaintiffs are improperly

joined and the complaint does not comply with minimum notice pleading requirements.           The

Railroad further contends the trial court should not have ordered it to submit to discovery until

the joinder and pleading issues are resolved.




                         BACKGROUND FACTS AND PROCEEDINGS
¶2.     On August 20, 2004, forty-seven plaintiffs filed suit against Illinois Central Railroad

Company alleging it violated the Federal Employers’ Liability Act, 45 U.S.C. § 51, et seq. The

gravamen of the complaint is that the Railroad negligently exposed the plaintiffs to numerous

hazardous materials.      The complaint’s only reference to where this alleged negligent exposure

took place is found in paragraph 10, which states in pertinent part: “Plaintiffs charge that the

Illinois Central Railroad Company and/or its predecessors, through its agents and employees,

exposed Plaintiffs, Plaintiff’s decedent and other employees at its yards, and shops, tracks, or

other facilities, equipment and locomotives . . . .” We are not told where these yards, shops,

tracks or other facilities are located.

¶3.     After learning the Railroad had begun an asbestos abatement project on approximately

70 of its locomotives, Plaintiffs filed a motion on May 5, 2005, seeking a court order allowing

their agent to be present and observe the project.        Plaintiffs’ motion further sought authority

to take pictures of the project and obtain samples of the materials being removed from the

locomotives.      The Railroad responded by asserting that the plaintiffs “failed to follow

Mississippi law regarding multi-plaintiff joinder and proper venue. . . .” In resisting the motion

for inspection, the Railroad requested that the trial court “set a hearing on [the Railroad’s]

Motion to Dismiss and Alternative Motion to Sever and Transfer.”

¶4.     Following a hearing, the trial court ordered the Railroad to allow the inspection but

refused to take up the Railroad’s motion regarding venue and joinder, setting it instead for the

court’s next motion date.       On June 27, 2005, the trial court denied the Railroad’s motion and




                                                   2
ordered “that Plaintiffs shall file within 90 days . . . a more fact specific Complaint.”1   Three

days later, the trial court ordered the Railroad “to allow Plaintiffs to inspect the abatement site

and to obtain samples of the materials removed from the . . . locomotives . . . on or before June

24, 2005 . . . .”        Aggrieved by the trial court’s rulings, the Railroad filed a petition for

interlocutory appeal, which we granted.

                                                   ANALYSIS

¶5.     The three questions presented, simply stated, are whether the plaintiffs are improperly

joined; whether the complaint complies with minimum pleading requirements; and whether the

trial court erred in ordering the Railroad to participate in discovery prior to ordering Plaintiffs

to properly plead the case.

        Joinder

¶6.     Since handing down Janssen Pharmaceutica, Inc. v. Armond, 866 So. 2d 1092 (Miss.

2004), we have addressed the requirements for proper joinder in numerous cases. The concept

is not complicated. For plaintiffs to be properly joined pursuant to Miss. R. Civ. P. Rule 20,

they must be bound together by some distinguishable litigable event.       That is, there must be

some claim of wrongful or actionable conduct which, if proven by plaintiffs at trial, would

result in liability of the defendant to all joined plaintiffs. A review of the information provided

by three of the plaintiffs clearly demonstrates the need for – and absence of – a distinct

litigable event for proper joinder in this case.




        1
         The record before us does not include any amended complaint.

                                                      3
¶7.    The complaint tells us that from 1946 to 1959, Holmes County, Mississippi resident

Joe Willie Harrington was employed by the Railroad as a trackman.       The complaint does not

disclose where he worked. From 1960 to 1964, Pike County, Mississippi resident Charles L.

Yawn was employed by the Railroad as a machinist. The complaint does not disclose where

he worked.     From 1975 to 1981, Amite County, Mississippi resident Shurl E. Thomas was

employed by the Railroad as a carman apprentice. The complaint does not disclose where he

worked. These three plaintiffs worked for the Railroad at different jobs during different time

periods, and the complaint is silent as to where they worked. Should this case proceed to trial

as to just these three plaintiffs, the jury would be required to decide three separate cases of

liability related to employees working at different jobs during three   different periods of time.

And this case has not three, but forty-seven plaintiffs. The complaint tells us the other forty-

four individual plaintiffs worked for the Railroad over a 62-year period of time, with individual

periods of employment ranging from two to fifty years.       The jobs of the various plaintiffs

included engineer, bridge gang worker, switchman, section foreman, brakeman, conductor,

cook, inspector, carman, signalman, trainman, laborer, welder’s helper, agent, operator, track

maintenance worker, and clerk. At trial, each plaintiff would be required to show how, in their

respective jobs, they were exposed to a specific toxic or dangerous substance. The forty-seven

plaintiffs clearly have not alleged a distinguishable litigable event which connects them and

they therefore were improperly joined.

       Minimum pleading requirements




                                               4
¶8.       In Harold’s Auto Parts, Inc. v. Mangialardi, 889 So. 2d 493 (Miss. 2004), we

discussed and addressed minimum pleading requirements.            We clarified our holding in

Mangialardi in other recent cases including 3M Co. v. Glass, 917 So. 2d 90 (Miss. 2005).

We think both the Mississippi bar and judiciary are sufficiently on notice that, at a minimum,

a complaint must identify a litigable event which entitles the particular plaintiff to recover.

That is to say, the complaint must disclose, in general terms, what each defendant did wrong

to each plaintiff, and when and where the alleged wrong took place. We do not view this as a

burdensome or onerous task since the claim of any plaintiff not possessed of this information

would be, at best, speculative.

¶9.       In the case before us, the complaint does not provide notice to the Railroad of when,

where, or how any individual plaintiff claims to have been injured. It is possible, it might be

argued, for the Railroad to launch an internal investigation and search its records to determine

this information.   However, we reject the notion that a plaintiff may shift to a defendant the

light burden imposed by notice pleading requirements simply because the defendant may have

certain information in its files and records.   Regardless of the merits of a plaintiff’s claim, a

defendant is entitled to reasonable notice of why it has been sued by a particular plaintiff.

Providing such notice would, in most instances, require plaintiffs’ counsel to, at a minimum,

interview each plaintiff and conduct some investigation. We are aware that, in mass tort, multi-

plaintiff cases, such interviews and investigation could be considerably time-consuming and

costly.    Where plaintiffs’ counsel concludes the cost and task is too great, the options of

association of additional counsel or withdrawal from the representation are available.        The

                                                 5
purpose of litigation is not to amass numerous plaintiffs like so many lottery tickets, to

increase the chances of winning; nor is it an exercise in tackling the entire backfield and

shucking players until the one with the ball is found.          Undertaking the representation of

numerous plaintiffs is a commitment to represent each plaintiff, and it should not be made

absent a contemporaneous commitment to conduct sufficient investigation to form a good

faith belief that each plaintiff has a viable cause of action against a particular defendant.

Where that is done, providing notice in the complaint of each plaintiff’s claim against a

particular defendant should not prove difficult. Against this background, we find the complaint

in this case does not meet minimum pleading requirements.

       Discovery

¶10.   The trial court ordered the parties to go forward with discovery, even though the

plaintiffs were misjoined and the complaint was clearly defective in light of Mangialardi and

its progeny.     This was an abuse of discretion.           Until the plaintiffs provide sufficient

information in a well-pled complaint, the trial court cannot determine whether venue is proper

as to any of the plaintiffs.   Thus, the trial court ordered discovery for plaintiffs who may or

may not be properly before the court.

                                          CONCLUSION

¶11.   The plaintiffs in this case were improperly joined.      We remand and instruct the trial

court to stay all discovery; to provide the plaintiffs a reasonable time – not exceeding thirty

days – to provide sufficient information for a determination of proper venue; and to dismiss,

without prejudice, all plaintiffs who cannot satisfy venue requirements in the First Judicial

                                                 6
District of Hinds County. If the trial court finds that one or more plaintiffs satisfy the venue

requirements, those plaintiffs may proceed with separate cases in the Circuit Court of the First

Judicial District of Hinds County.     One of the plaintiffs may proceed with the currently filed

action, and all others must be assigned new civil action numbers and proceed as in any other

new lawsuit.

¶12.   The individual plaintiffs, if any, who are dismissed may determine whether to refile a

properly-pled complaint in a court of proper venue.

¶13.   PETITION GRANTED; REVERSED AND REMANDED WITH INSTRUCTIONS.

     SMITH, C.J., WALLER AND COBB, P.JJ., AND CARLSON, J., CONCUR.
EASLEY AND GRAVES, JJ., DISSENT WITHOUT WRITTEN OPINION. DIAZ AND
RANDOLPH, JJ., NOT PARTICIPATING.




                                                  7